Electronically Filed
                                                         Supreme Court
                                                         SCPW-18-0000039
                                                         31-JAN-2018
                          SCPW-18-0000039                01:51 PM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

                   KAMAKA VILLEGAS, Petitioner,

                                 vs.

 THE HONORABLE COLETTE Y. GARIBALDI, Judge of the Circuit Court
    of the First Circuit, State of Hawai#i, Respondent Judge,

                                 and

                  STATE OF HAWAI#I, Respondent.
_________________________________________________________________

                        ORIGINAL PROCEEDING
                      (CR. NO. 17-01-0000637)

           ORDER DENYING PETITIONS FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Kamaka Villegas’s
applications for writ of mandamus, filed on January 20, 2018 and
January 22, 2018, which are construed as petitions for writ of
mandamus, the documents attached thereto and submitted in support
thereof, and the record, it appears that petitioner fails to
demonstrate that he has a clear and indisputable right to the
sealing of his ex parte motion or the dismissal of the underlying
criminal case, that he lacks alternative means to seek relief, or
that the respondent judge committed a flagrant and manifest abuse
of discretion in deciding the ex parte motion.     Petitioner is not
entitled to the requested extraordinary relief.      See Kema v.
Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a
writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action; such writs are
not intended to supercede the legal discretionary authority of
the lower courts, nor are they intended to serve as legal
remedies in lieu of normal appellate procedures; where a court
has discretion to act, mandamus will not lie to interfere with or
control the exercise of that discretion, even when the judge has
acted erroneously, unless the judge has exceeded his or her
jurisdiction, has committed a flagrant and manifest abuse of
discretion, or has refused to act on a subject properly before
the court under circumstances in which he or she has a legal duty
to act).   Accordingly,
           IT IS HEREBY ORDERED that the petitions for writ of
mandamus are denied.
           IT IS HEREBY FURTHER ORDERED the appellate clerks’
office shall process the petitions for writ of mandamus without
payment of the filing fee.
           DATED: Honolulu, Hawai#i, January 31, 2018.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson



                                 2